Citation Nr: 1218785	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder and an abdominal aortic aneurysm, to include as secondary to posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California, on behalf of the Regional Office located in Muskogee, Oklahoma (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In August 2005, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a gastrointestinal disorder.  After this claim was denied in a July 2006 rating decision, the Veteran submitted a timely notice of disagreement.  Subsequent to a September 2007 statement of the case, wherein the denial of his claim was continued, the Veteran submitted correspondence that was accepted by the RO as a claim to reopen the issue of entitlement to service connection for a gastrointestinal disorder.  Ultimately, in April 2010, the Board found that this correspondence was, in fact, a timely substantive appeal of his August 2005 claim.  Consequently, the Board directed the RO to appropriately re-caption and readjudicate the Veteran's claim, taking into consideration of all the evidence since the last prior final denial.

In July 2010, the RO readjudicated the Veteran's claim in a supplemental statement of the case and remitted it to the Board for further appellate review.  In September 2010, the Board found that the Veteran had submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a gastrointestinal disorder, to now include as secondary to posttraumatic stress 

disorder.  The Board then remanded the Veteran's claim in order to afford him a VA examination.

Following a December 2010 VA examination, the RO adjudicated and denied the Veteran's service connection claim in a January 2011 supplemental statement of the case.  The Veteran's claim was then remitted to the Board.  In April 2011, the Board found that the December 2010 VA examination was inadequate for purposes of determining service connection.  Consequently, the Board remanded the Veteran's claim in order to afford him another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowski v. Shinseki, 23 Vet App 79 (2009), citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim").  As such, the Board must determine what disability or disabilities may be encompassed by the Veteran's August 2005 claim.

During the May 2011 VA examination, the examiner noted that the Veteran's current treatment for "stomach ulcer/hiatal hernia" consisted of a medication typically used to treat GERD, which the Veteran stated was for "an upset stomach."  The Veteran's spouse stated that the Veteran complained of problems with his stomach ever since a 1947 hospital admission.  A contemporaneously barium upper gastrointestinal radiological examination found significant calcification that was suspected of being an abdominal aortic aneurysm.  An ultrasound examination of the abdominal aorta was recommended if clinically warranted.  

Based on the above, the Board finds that the Veteran's August 2005 claim encompassed an abdominal aortic aneurysm.  An abdominal aortic aneurysm can 

remain asymptomatic or produce mild to moderate symptoms for years.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Moreover, the evidence of record shows that as recently as 2011, the Veteran was being followed by his family practitioner, T. M., M.D., for gastrointestinal symptoms.  VA examiners indicate that the Veteran's gastrointestinal symptoms are being treated with Omeprazole.  The last evidence received by Dr. M. were letters dated in December 2005, that were received by VA on January 27, 2006.  These records should be obtained and associated with the evidence of record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain all relevant treatment records from Dr. M. from August 2005 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and 

his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate examination to determine whether any abdominal aortic aneurysm is related to his active duty service or a service-connected disability.  The claims file and all records on Virtual VA, if any, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records, if any, have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed, if any.  All indicated tests and studies must be accomplished, to include an ultrasound or computerized tomography scan if necessary to confirm whether an abdominal aorta aneurysm is present.  All clinical findings must be reported in detail.  The examiner must provide an opinion, in light of the examination findings, the evidence of record, and with consideration of the Veteran's statements, whether any abdominal aortic aneurysm is related to his active duty service, or was caused or aggravated by service-connected disability or medication taken to treat a service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at 

large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's service connection claim must be readjudicated, to include all the evidence associated with the claims file since the March 2012 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

